                           Case 1:20-cv-01176-LPS Document 17-5 Filed 12/22/20 Page 1 of 4 PageID #: 318



Table C-5.
U.S. District Courts–Median Time Intervals From Filing to Disposition of Civil Cases Terminated, by District and Method of Disposition,
During the 12-Month Period Ending June 30, 2020

                  Total Cases                 No Court Action                                                Court Action

                                                                             Before Pretrial            During or After Pretrial                 During Trial


 Circuit                  Median Time                   Median Time                   Median Time                     Median Time                         Median Time
  and       Number of      Interval in    Number of      Interval in    Number of      Interval in    Number of        Interval in        Number of        Interval in
 District    Cases           Months        Cases           Months        Cases           Months        Cases             Months            Cases             Months


Total           225,118             8.9        44,890             4.5       143,328             8.9        35,384                  17.0         1,516               26.9


DC                3,071             5.3          824              4.1         2,213             5.8            20                  17.5            14               40.8
     1st          4,920            10.6         1,406             5.0         2,400            10.8         1,051                  17.8            63               34.8
ME                 454              8.4          145              4.2          292              9.8            12                  18.3               5                  -
MA                2,541            11.0          897              4.5          755             11.7           847                  18.4            42               34.9
NH                 353              8.0          101              2.6          189              8.7            62                  14.2               1                  -
RI                 545              9.2           33              7.9          415              8.1            91                  15.1               6                  -
PR                1,027            13.5          230             11.8          749             13.0            39                  30.0               9                  -
     2nd         22,216             8.0         3,514             3.6        13,902             7.9         4,610                  12.9          190                39.9
CT                1,742             9.0          393              4.0          823              8.2           512                  17.8            14               37.6
NY,N              1,264             8.7          219              3.9          782              8.5           252                  15.1            11               42.0
NY,E              6,397             8.5         1,149             3.9         3,589             8.5         1,595                  12.6            64               45.2
NY,S             10,487             6.4         1,612             3.2         6,573             5.5         2,211                  11.9            91               35.4
NY,W              2,100            14.4          109              3.7         1,949            14.7            38                  17.2               4                  -
VT                 226             10.0           32              5.9          186             10.1               2                   -               6                  -
     3rd         20,623             7.7         2,948             3.1        12,710             7.0         4,836                  14.6          129                27.1
DE                2,052             5.7          822              3.5         1,012             6.8           191                  15.0            27               38.5
NJ               10,122             9.8          705              1.8         5,746             7.5         3,639                  17.3            32               26.9
PA,E              4,859             5.8          654              3.1         3,267             5.4           900                   8.4            38               16.6
PA,M              1,545            11.1          278              7.6         1,210            11.5            48                  16.6               9                  -
PA,W              1,879             5.6          404              2.0         1,452             7.2               8                   -            15               29.5
VI                 166             16.0           85             15.5           23             37.3            50                  15.0               8                  -
     4th         14,206            12.2         1,887             5.5        10,978            13.9         1,245                  11.1            96               24.5
MD                2,539             8.6          149              6.6         1,898             7.9           475                  12.3            17               28.6
NC,E               845              8.7          395              6.2          432             10.8               9                   -               9                  -



Printed on: 23/07/20                                                                                                                                                         1 of 4
                         Case 1:20-cv-01176-LPS Document 17-5 Filed 12/22/20 Page 2 of 4 PageID #: 319


NC,M               592        9.4      403        7.9      161       12.1       22        16.8        6      -
NC,W               850        8.7       70        2.7      531        7.6      240        11.7        9      -
SC               2,210        9.9      200        2.6     1,942      10.6       52        13.5       16   24.6
VA,E             1,877        5.8      478        5.2     1,037       5.1      341         8.0       21   14.1
VA,W               631       11.5       76        5.4      537       12.4        8           -       10   15.0
WV,N               393       10.1       59        5.9      246        7.3       85        20.0        3      -
WV,S             4,269       61.5       57        7.9     4,194      61.7       13        17.9        5      -
       5th      34,989       11.4     6,629       5.7    18,343       9.7     9,801       41.7      216   22.9
LA,E            15,189       22.9     1,214       5.9     5,764       7.8     8,177       43.6       34   25.0
LA,M               979       20.5      181       18.1      771       20.7       17        26.5       10   25.1
LA,W             1,196       11.5      197        6.0      728       10.4      258        17.8       13   22.4
MS,N               627        9.3      130        6.8      227        8.6      264        11.3        6      -
MS,S             1,582        7.1      837        6.5      715        8.5       11        19.2       19   24.8
TX,N             5,306       13.8      464        3.7     4,814      16.1        4           -       24   23.1
TX,E             1,941        9.2      768        6.9     1,125      10.3       26        19.8       22   18.9
TX,S             5,179        8.1     2,006       5.0     2,316       8.6      796        12.0       61   25.6
TX,W             2,990        6.3      832        4.5     1,883       6.2      248        14.3       27   18.4
       6th      13,527        9.5     4,227       7.2     6,362       8.8     2,815       12.4      123   25.4
KY,E             1,012       11.9      115        4.7      877       12.9       10        26.2       10   22.2
KY,W             1,170        8.3      320        5.3      807        9.0       35        13.8        8      -
MI,E             2,915        9.0      629        4.6      965        5.2     1,301       13.4       20   30.9
MI,W               818        8.2       71        2.2      513        6.6      225        12.5        9      -
OH,N             2,962        9.4     1,208      21.6      968        7.4      771         9.5       15   25.2
OH,S             2,121        9.8     1,051       6.6      660       11.4      393        14.5       17   30.1
TN,E               832       11.6      248        8.5      503       11.8       66        15.7       15   30.5
TN,M               917       10.6      250       10.1      648       10.5        2           -       17   24.2
TN,W               780        9.0      335        7.6      421        9.6       12        19.7       12   18.9
       7th      16,107        9.9     2,986       3.9     9,023       8.7     3,995       29.5      103   33.7
IL,N             8,502       11.2     1,824       4.0     4,262       8.1     2,365       46.4       51   40.8
IL,C               664       10.0      270        6.4      393       12.9        0           -        1      -
IL,S               757       10.6      211        5.5      541       12.3        3           -        2      -
IN,N             1,528       12.2       91        3.7     1,003      11.6      423        15.2       11   26.3
IN,S             2,710        7.9      217        2.3     1,525       6.0      951        10.2       17   31.0
WI,E             1,225        7.2      134        2.9     1,037       7.4       44        11.8       10   28.5
WI,W               721        7.4      239        3.5      262        8.9      209        11.2       11   15.8
       8th      15,955       13.3     4,594       4.8     9,706      16.5     1,572       40.2       83   24.4
AR,E               890       10.2      447        9.7      422       10.2        5           -       16   26.1
AR,W               597       10.8        8          -      514       10.5       69        11.3        6      -




Printed on: 23/07/20                                                                                             2 of 4
                            Case 1:20-cv-01176-LPS Document 17-5 Filed 12/22/20 Page 3 of 4 PageID #: 320


IA,N               311           9.6       80        5.5      226       11.3        1           -        4      -
IA,S               344           9.2      144        9.6      191        8.0        1           -        8      -
MN               8,825          23.5     1,984       4.8     5,432      24.5     1,400       45.4        9      -
MO,E             2,644           3.2     1,264       3.0     1,368       4.4        1           -       11   30.2
MO,W             1,361           7.2      428        5.1      825        8.5       94        11.0       14   27.9
NE                 509           8.4      127        7.1      375        8.6        0           -        7      -
ND                 250          10.6       40        0.9      207       12.0        0           -        3      -
SD                 224          11.0       72       10.5      146       11.2        1           -        5      -
       9th      41,866           8.5     9,543       4.6    29,338       9.3     2,763       13.4      222   25.3
AK                 281           8.6       33        2.3      246        9.1        0           -        2      -
AZ               8,687          12.5       92        5.1     8,134      12.5      438        14.2       23   31.0
CA,N             6,178          10.1     2,116       5.6     2,884      12.4     1,155       13.9       23   32.3
CA,E             2,437           9.6      910        7.4     1,471      11.0       42        27.8       14   32.2
CA,C            13,500           4.7     3,425       3.4     9,761       5.3      231        11.3       83   23.2
CA,S             1,928           6.2      373        3.0      979        5.6      563        11.0       13   32.2
HI                 514           7.1      284        7.2      211        6.4       12        25.4        7      -
ID                 356          11.6       53        2.8      268       12.5       31        14.0        4      -
MT                 361          10.5       77        4.0      127        8.3      155        14.3        2      -
NV               2,557          11.5     1,000       7.8     1,440      14.4      107        11.4       10   38.0
OR               1,642          12.0      411        5.7     1,213      13.1        5           -       13   21.6
WA,E               960           7.8       54        7.7      898        7.7        4           -        4      -
WA,W             2,415           7.0      697        4.4     1,682       7.5       15        23.6       21   18.2
GUAM                   34       11.6       13        6.6       14       10.5        5           -        2      -
NMI                    16       10.3        5          -       10       10.3        0           -        1      -
     10th        7,851           8.7     1,839       5.2     5,011       9.0      920        13.1       81   27.9
CO               2,589           7.6      811        5.0     1,669       8.3       83        18.4       26   29.2
KS               1,270           8.6      137        4.9     1,005       8.4      114        17.4       14   27.1
NM                 959           9.3       93        1.3      441        8.5      420        12.1        5      -
OK,N               552          10.1       37        2.6      506       10.6        5           -        4      -
OK,E               368          12.6       17        2.1      342       13.0        4           -        5      -
OK,W               960           8.4      393        7.3      368        8.3      186        11.3       13   15.7
UT                 950           9.8      243        6.4      652       10.3       46        22.0        9      -
WY                 203           8.0      108        5.3       28        6.9       62        13.5        5      -
     11th       29,787           5.5     4,493       3.1    23,342       5.6     1,756       11.9      196   22.1
AL,N             1,619          11.0       47        2.4     1,535      11.0       16        23.9       21   25.6
AL,M               552          10.4       65        5.3      465       10.5       13        23.9        9      -
AL,S             1,020           4.6      119        3.3      881        4.6        9           -       11   21.3
FL,N             5,173          11.3      761        1.3     4,401      16.4        2           -        9      -




Printed on: 23/07/20                                                                                                3 of 4
                                Case 1:20-cv-01176-LPS Document 17-5 Filed 12/22/20 Page 4 of 4 PageID #: 321


FL,M                   6,631               5.8             404                3.4           6,056                 5.8             129                14.3               42               22.5
FL,S                   8,949               3.7           2,200                3.7           6,639                 3.7              41                12.0               69               17.0
GA,N                   4,638               5.5             546                2.7           2,536                 3.4           1,534                11.5               22               31.7
GA,M                     695               6.9             176                5.6             500                 7.3                9                  -               10               19.9
GA,S                      510               8.8           175               7.6            329                 9.9                3                    -                 3                   -
NOTE: Median time intervals are not computed when fewer than 10 cases reported. This table excludes land condemnations, prisoner petitions, deportation reviews, recovery of
overpayments, and enforcement of judgments. Includes cases filed in previous years as consolidated cases that thereafter were severed into individual cases. For fiscal years prior to 2001,
this table included data on recovery of overpayments and enforcement of judgments.




Printed on: 23/07/20                                                                                                                                                                             4 of 4
